Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, recites the limitation " wherein the bitmap information indicates whether each bearer included in the first set of bearers needs to be selected for relocation or not" in applicant specification paragraph 0231 the specification show “it can be indicated for each RLC channel whether the RLC channel needs to be selected for relocation, where a bitmap can be used for such indication”, the specification shows the bitmap indicates RLC needs to be relocated. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 2, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallentin et al. (U.S. Pub No. 2008/0039106 A1) in view of Hampel et al. (U.S. Pub No. 2020/0137614 A1).



1. Wallentin teaches a method for transmitting data by a node in a wireless communication system, the method comprising: transmitting the data related to the first set of bearers to a first node [par 0052, 0057, At step 401, a downlink radio link failure is detected which affects a first set of radio bearers including at least two radio bearers assigned for communicating user data between the radio access network and the first mobile station. The radio network controller RNC1 determines whether the received CELL UPDATE message 511 includes a CAUSE information element indicating occurrence of a downlink radio link failure], and transmitting the data related to the second set of bearers to a second node [par 0053, 0054, 0060, At step 402, a second set of radio bearers for communicating user data is defined in response to detecting the downlink radio link failure at step 401. The second set of radio bearers is defined to include only radio bearers having a downlink bit rate which is less than the highest downlink bit rate of any radio bearer in the first set of radio bearers. The radio network controller RNC1 initiates reestablishment of communication with the mobile station MSI using the remaining user data radio bearers, i.e. the second set of radio bearers]; 
	Wallentin fails to show based on a radio link problem related to the first node occurring, selecting at least one bearer among the first set of bearers based on bitmap information provided from a donor node; relocating the selected at least one bearer to the second set of bearers; and transmitting the data related to the second set of bearers to the second node, wherein the bitmap information indicates whether each bearer included in the first set of bearers needs to be selected for relocation or not
 	In an analogous art Hampel show based on a radio link problem related to the first node occurring, selecting at least one bearer among the first set of bearers based on bitmap information provided from a donor node; relocating the selected at least one bearer to the second set of bearers [par 0013, 0106, The mapping indicator may include operations, features, means, or instructions for a control bit, or a logical channel identifier, or a combination thereof. In some examples, the first channel group utilizes a 1:1 radio bearer mapping (e.g., includes a first radio bearer) and the second channel group utilizes a M:1 radio bearer mapping (e.g., includes a set of second radio bearers). Generally, the transmitting device may divide its radio bearers between the first channel group and the second channel group. For example, radio bearers having a performance metric satisfying a threshold (e.g., having a high QoS constraint, low latency, high GBR, and the like) may be allocated or otherwise associated with the first channel group whereas other radio bearers having a performance metric failing to satisfy the threshold may be allocated or otherwise associated with a second channel group, or vice versa. In other examples, the transmitting device may allocate radio bearers to the second channel group when the radio bearers have the same or similar performance metric requirements and allocate radio bearers to the first channel group when there is one instance of a particular performance metric requirement], and transmitting the data related to the second set of bearers to the second node [par 0107,0108, When transmitting the traffic contained in the radio bearers, the transmitting device may transmit a first packet of the first channel group on the first channel of the wireless backhaul. As discussed, the first packet may carry or convey an indication of a mapping indicator that is set to a value that corresponds to the first channel group (e.g., conveys an indication that the packet is associated with the first channel group or otherwise uses 1:1 radio bearer mapping). Moreover, the transmitting device may transmit a second packet of the second channel group on a second channel (or the first channel) of the wireless backhaul network. Again, the second packet may carry or otherwise convey an indication of the mapping indicator that is set to a value (e.g., a second value) that is different from the first value set for the mapping indicator in the first packet], wherein the bitmap information indicates whether each bearer included in the first set of bearers needs to be selected for relocation or not [par 0024, 0099, determining, based on the mapping indicator, whether the second packet belongs to the first channel group or the second channel group, and forwarding the second packet based on the determined channel group, To support such two-group differentiation, the packet carrying traffic for the first channel group and/or the second channel group may carry or convey a mapping indicator that specifies whether 1:1 or M:1 mapping is used. The transmitting device may insert this mapping indicator in the packet for the receiving device to use to differentiate whether the packet belongs to the first channel group for the second channel group].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wallentin and Hampel because this provides a mechanism that enables the dynamic combination of both 1:1 mapping and M:1 mapping of UE radio bearers to logical channels in a wireless backhaul network, such as an IAB network.           

      
2.  Wallentin and Hampel discloses the method of claim 1, wherein the radio link problem related to the first node is one of Radio Link Failure (RLF), reaching maximum retransmission, random access failure by maximum retry and out of synchronization [Wallentin par 0005, UTRAN to respond to a radio link failure would be to instruct the mobile station to locally release all radio bearers at radio link failure without UTRAN intervention, which will lead to a dropped call, which means that also the speech service is dropped]


6. Wallentin discloses a relay node in a wireless communication system, the relay node comprising: at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that [Wallentin, par 0062, one or more control processors CPI in the radio network controller RNC1 of FIG. 1 are programmed to perform the processing], when par 0052, 0057, At step 401, a downlink radio link failure is detected which affects a first set of radio bearers including at least two radio bearers assigned for communicating user data between the radio access network and the first mobile station. The radio network controller RNC1 determines whether the received CELL UPDATE message 511 includes a CAUSE information element indicating occurrence of a downlink radio link failure] and transmitting the data related to the second set of bearers to a second node [par 0053, 0054, 0060, At step 402, a second set of radio bearers for communicating user data is defined in response to detecting the downlink radio link failure at step 401. The second set of radio bearers is defined to include only radio bearers having a downlink bit rate which is less than the highest downlink bit rate of any radio bearer in the first set of radio bearers. The radio network controller RNC1 initiates reestablishment of communication with the mobile station MSI using the remaining user data radio bearers, i.e. the second set of radio bearers],
 	Wallentin show based on a radio link problem related to the first node occurring, selecting at least one bearer among the first set of bearers based on bitmap information provided from a donor node; relocating the selected at least one bearer to the second set of bearers, and transmitting the data related to the second set of bearers to the second node, wherein the bitmap information indicates whether each bearer included in the first set of bearers needs to be selected for relocation or not.
 	In an analogous art Hampel show based on a radio link problem related to the first node occurring, selecting at least one bearer among the first set of bearers based par 0013, 0106, The mapping indicator may include operations, features, means, or instructions for a control bit, or a logical channel identifier, or a combination thereof. In some examples, the first channel group utilizes a 1:1 radio bearer mapping (e.g., includes a first radio bearer) and the second channel group utilizes a M:1 radio bearer mapping (e.g., includes a set of second radio bearers). Generally, the transmitting device may divide its radio bearers between the first channel group and the second channel group. For example, radio bearers having a performance metric satisfying a threshold (e.g., having a high QoS constraint, low latency, high GBR, and the like) may be allocated or otherwise associated with the first channel group whereas other radio bearers having a performance metric failing to satisfy the threshold may be allocated or otherwise associated with a second channel group, or vice versa. In other examples, the transmitting device may allocate radio bearers to the second channel group when the radio bearers have the same or similar performance metric requirements and allocate radio bearers to the first channel group when there is one instance of a particular performance metric requirement], and transmitting the data related to the second set of bearers to the second node[par 0107,0108, When transmitting the traffic contained in the radio bearers, the transmitting device may transmit a first packet of the first channel group on the first channel of the wireless backhaul. As discussed, the first packet may carry or convey an indication of a mapping indicator that is set to a value that corresponds to the first channel group (e.g., conveys an indication that the packet is associated with the first channel group or otherwise uses 1:1 radio bearer mapping). Moreover, the transmitting device may transmit a second packet of the second channel group on a second channel (or the first channel) of the wireless backhaul network. Again, the second packet may carry or otherwise convey an indication of the mapping indicator that is set to a value (e.g., a second value) that is different from the first value set for the mapping indicator in the first packet], wherein the bitmap information indicates whether each bearer included in the first set of bearers needs to be selected for relocation or not [par 0024, 0099, determining, based on the mapping indicator, whether the second packet belongs to the first channel group or the second channel group, and forwarding the second packet based on the determined channel group, To support such two-group differentiation, the packet carrying traffic for the first channel group and/or the second channel group may carry or convey a mapping indicator that specifies whether 1:1 or M:1 mapping is used. The transmitting device may insert this mapping indicator in the packet for the receiving device to use to differentiate whether the packet belongs to the first channel group for the second channel group].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wallentin and Hampel because this provides a mechanism that enables the dynamic combination of both 1:1 mapping and M:1 mapping of UE radio bearers to logical channels in a wireless backhaul network, such as an IAB network.           


7. Wallentin and Hampel provides the relay node of claim 6, wherein the radio link problem related to the first node is one of Radio Link Failure (RLF), reaching maximum [Wallentin, par 0005, UTRAN to respond to a radio link failure would be to instruct the mobile station to locally release all radio bearers at radio link failure without UTRAN intervention, which will lead to a dropped call, which means that also the speech service is dropped]


6.    Claims 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallentin et al. (U.S. Pub No. 2008/0039106 A1) in view  Hampel et al. (U.S. Pub No. 2020/0137614 A1) in view of OZTURK et al. (U.S. Pub No. 2020/0169922 Al).

5. Wallentin and Hampel reveal the method of claim 1, Wallentin fail to show wherein the second node corresponds to a Master Cell Group (MCG), and the first node corresponds to a Secondary Cell Group (SCG).
 	In an analogous art OZTURK show wherein the second node corresponds to a Master Cell Group (MCG) [par 0123, In some aspects, the master node may configure a carrier group with regard to the target secondary node. For example, the master node may change an SCG split bearer to an SCG bearer or an MCG bearer if the target secondary node does not support SCG split bearers. In some aspects, the UE 120 may drop or flush an SCG based at least in part on moving from the anchor secondary node to the target secondary node], and the first node corresponds to a Secondary Cell Group (SCG) [claim 32, a first node, comprising: transmitting a communication to reconfigure a secondary cell group (SCG) bearer associated with a second node and a user equipment in a multi-connectivity mode].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wallentin, Hampel, and OZTURK because this provides a method for wireless communication may include transitioning, when using a multiconnectivity mode for communication with a master node and a secondary node, from an active state to an inactive state.

10. Wallentin and Hampel provides the relay node of claim 6, Wallentin  and Hampel fail to show wherein the second node corresponds to a Master Cell Group (MCG), and the first node corresponds to a Secondary Cell Group (SCG).
 	In an analogous art OZTURK show wherein the second node corresponds to a Master Cell Group (MCG) [par 0123, In some aspects, the master node may configure a carrier group with regard to the target secondary node. For example, the master node may change an SCG split bearer to an SCG bearer or an MCG bearer if the target secondary node does not support SCG split bearers. In some aspects, the UE 120 may drop or flush an SCG based at least in part on moving from the anchor secondary node to the target secondary node], and the first node corresponds to a Secondary Cell Group (SCG) [claim 32, a first node, comprising: transmitting a communication to reconfigure a secondary cell group (SCG) bearer associated with a second node and a user equipment in a multi-connectivity mode].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wallentin, Hampel, and OZTURK because this .


Response to Arguments

Thus, Wallentin does not disclose or suggest Applicant’s claimed features of: a) based on a radio link problem related to the first node occurring, selecting at least one bearer among the first set of bearers based on bitmap information provided from a donor node; b) relocating the selected at least one bearer to the second set of bearers; and c) transmitting the data related to the second set of bearers to the second node, d) wherein the bitmap information indicates whether each bearer included in the first set of bearers needs to be selected for relocation or not. Thus, claim 1 patentably defines over Wallentin. Independent claim 6 patentably defines over Wallentin for reasons similar to those discussed above relative to independent claim 1.

The applicant’s arguments are moot in view of newly rejected claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASON A HARLEY/Examiner, Art Unit 2468    

		/SYED ALI/                      Primary Examiner, Art Unit 2468